DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 3/24/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered as outlined in the annotated copy attached hereto.

Allowable Subject Matter
Claims 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments regarding Carpigiani are persuasive.
Furthermore, the prior art which does teach heaters is not properly combinable with the other references. For example, the use of a heater in Yamaya (US 6,041,614) is not properly combinable with the teachings of Cocchi as Yamaya is batch device whereas Cocchi is a continuous extrusion device.
Other art which teaches heaters, such as Frank (US 6,513,578) teaches either the use of a heater which is not separate from the cooling unit (as illustrated in Fig. 4) or does not specify the placement of the heating unit in an axially central position (Col. 3:60) as required by the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/Primary Examiner, Art Unit 3763